DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 25 March 2021.  Claims 1, 10 and have been amended.  Claims 9 and 18 have been cancelled.  Claims 1-8m 10-17 and 19-22 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.
 
Allowable Subject Matter
Claims 1-8, 10-17 and 20-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   

With regarded 35 U.S.C 101 rejections: 
Step 1:   Statutory Category? 
The claims recite a series of steps and, therefore, are a process.  

Step 2A prong 1: Judicial Exception Recited? 

The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The claim is eligible because it does not recite a judicial exception.

Step 2A- Prong 2: Intergrade into a Practical Application? 
 
The claim recites the combination of additional elements providing a media server including an application interface that of receive request and communicating media content  from to a user devices and playlist database for providing a playlist data, displaying media option to user device via a user interface for user selection to download, stream or access a corresponding particular media content.   The media server communicates with advertisement server that provide advertisements insertions into the media stream and keyword server mines the playlist data and generates keyword based on and associated with eligible because it is not directed to the recited judicial exception.

The Following prior arts are considered: 

Martinez et al (US Pub., 2013/0018897 A1) discloses a system and method for distributing media related to a location (abstract), the interaction data can also include device or other RWE interaction data. Such data includes both data generated by interactions between a user and a RWE on the W4 COMN and interactions between the RWE and the W4 COMN (paragraph [0099]), generate a playlist aggregated from the favorite music of the guests (paragraph [0103]) a location based media delivery server detects that the two individuals are moving towards each other, it then mines both users playlist  for a track that they have both tagged as "romantic" or "love" (keyword) (paragraph [0148]).
O’Konski et al (US Patent No., 10,754,890 B2) discloses a system and method for generating a personalized playlist.  A plurlity of media tracks for a user devise is received.  The plurality of media tracks is analyzed for metadata and the metadata is assigned to the media tracked in the plurality of media tracks (abstract), user affinity data generated for media track during a dynamic plurality generation process.  A table 400 [lookup table]  is shown including a media track in column 401 assigned metadata in column 402 user attributes in com 403 and user affinity score in clement 404 [assigned  score] , additional media track can be includes  such as all the user’s media tracks (see Fig 4C and Col. 14 lines 41-49)

O’ Malley (US Pub., 2016/0065637 A1) discloses a computer-implemented method is described providing an exchange platform operation connected to a network for receiving a request from an identified first client and retrieving a playlist of multimedia segments from an associated playlist container that is dynamically generated  multimedia segments, wherein the plurality of multimedia segments is transmitted according to a priority determined by the predetermined criteria(paragraph [0322]), wherein the generated playlist of the at least one multimedia segment comprises a priority, wherein the prioritized segments of the playlist is based in part on a group consisting of at least one of: a budget criteria; a monetary criteria; a request list criteria; a source list criteria; a temporal criteria; an availability criteria; a consumption criteria; a user input criteria (paragraphs [0411]-[0412]).
  
Harbick et al (US 8,260,656 B1) discloses a computer-implements service to a user based on works currently or previous place or download by the user on a player device (abstract) and process or building a similar times table [lookup table] to calculate the frequency of with two specific items co-occur in the play histories. Thus, for each item in the database, a frequency can be calculated for every other item in the database (Col. 16, lines 16-27)

However, none of the above references either alone or in combination suggest or teach “generates keyword based on based on and associated with tracks or other media content items delivered to the client devices ant theme words from the mined playlist in which the tracks or other media content items appear,  wherein the system is configured to: 
communicate, from the media server to the keyword server, the playlist data provided by the playlist database for each of a plurality of playlists, and a user listening history data provided 
generate by, and store, at the keyword server, a dataset of track-word pairs as a first lookup table, based on the playlist data received from the media server, by extracting theme words from titles and descriptions of playlists as indicated by the playlist data, and pairing the theme words for each playlist with media content items within the playlist; 
generate by, and store, at the keyword server, a dataset of user-word pairs as a second lookup table, based on the user listening history data received from the media server and by reference to a set of media content items streamed to each particular user as indicated by their 

2 user listening history data, and the theme words associated with each media content item within the set as indicated by the dataset of track-word pairs; 

wherein the lookup table of track-word pairs associates of a particular media content item included in a playlist with a particular theme word determined from the one or more theme words associated with the playlist, and wherein the lookup table of user-word pairs associates each particular user with a plurality of theme words determined from and associated with one or more media content items delivered to the user during a period of time; 
assign a score to each track-word pair by determining a frequency of appearances of the track-word pair across the plurality of playlists associated with the theme words; 
assign a score to each user-word pair by determining a frequency of appearances of each theme word associated with the media content items delivered to the particular user over a period of time; 

while delivering a media stream to the particular user at a particular client device, evaluate, by the keyword server referencing the lookup table of track-word pairs and the lookup table for the user-word pairs, the score assigned to each track-word pair, and the score assigned to each user-word pair, to determine one or more keywords from the one or more theme words, for use in selecting an advertisement from the plurality of advertisements to be fetched from the advertisement server, based on: 
the one or more media content items delivered to the particular user in the media stream preceding the advertisement, and at least one of: 
the score assigned to each track-word pair associated with the one or more media content items delivered to the particular user in the media stream preceding the advertisement, or the score assigned to each user-word pair associated with the one or more media content items delivered to the particular user in the media stream preceding the advertisement; and insert the selected advertisement into the media stream.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.